Citation Nr: 0031787	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lymphogranulomatosis 
(Hodgkin's disease).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from November 1986 to 
November 1988 and from January 1989 to January 1993.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for lymphogranulomatosis (Hodgkin's disease). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Associated with the veteran's claims file are medical reports 
currently diagnosing him with lymphogranulomatosis (Hodgkin's 
disease) as of 1997.  The veteran contends that he contracted 
this disease as a result of his military service. 

Under the new law, VA has a duty to obtain a medical opinion 
when such opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  A medical opinion is 
necessary when the evidence of record contains competent 
evidence that the veteran has a current disability and 
indicates that disability may be associated with the 
veteran's active military service, but does not contain 
sufficient medical evidence to render a decision.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(d)(2)).  

Here, the record does not contain sufficient medical evidence 
to support the veteran's claim that his current disease arose 
during or is attributable to his military service.  It 
appears that Hodgkin's disease was diagnosed in 1997.  
Whether the disease was manifest in service or during the 
first year following separation or may be attributable to any 
exposure in service is a question requiring medical 
expertise.  Given that the diagnosis is established, it would 
not appear necessary to the Board that an examination be 
given.  A review of the veteran's records by a competent 
expert, however, would be of great assistance in determining 
whether the veteran's Hodgkin's disease may be associated 
with his active military service, either directly or through 
application of a legal presumption.  Medical expertise 
informed by full review of the history is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  If an examination is determined to be 
necessary by the medical expert who reviews the file, an 
examination should be accomplished.

Finally, any additional medical records showing treatment for 
Hodgkin's disease after service may also be relevant and 
should be requested on remand.

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those from whom he has received 
medical treatment since his discharge 
from service, to include those from whom 
he has received treatment for Hodgkin's 
disease.  The veteran should provide the 
complete names, addresses, and 
approximate dates of treatment, and 
signed releases so the RO may request his 
treatment records.  Associate all records 
received with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present his treatment records, in keeping 
with his ultimate responsibility to 
present evidence in support of his claim.

2.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment since his 
separation from service, as well as the 
approximate dates of treatment.  When the 
veteran has provided this information, 
obtain and associate with the claims file 
all VA treatment records since service.  
In particular, the veteran has received 
treatment from Shreveport VAMC, and those 
records should be associated with the 
file.  All records maintained are to be 
requested, to include examination reports, 
treatment records, biopsy reports, 
laboratory test results, radiographic 
studies, progress notes, and 
hospitalization records.  If a facility 
from which records are requested does not 
have any records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be made.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, forward 
the claims file to a VA medical facility 
for review by an appropriate medical 
expert.  The medical expert is asked to 
review service medical records, private 
treatment records, and VA records and 
state an opinion as to whether it is at 
least as likely as not that the veteran's 
Hodgkin's disease was incurred during or 
was aggravated by his active military 
service, or became manifest as an active 
disease entity within a year of the 
veteran's separation from service in 
January 1993.  The medical rationale for 
the opinion should be stated.

If the examiner requires an examination of 
the veteran in order to render an opinion, 
it is requested that the veteran be 
scheduled for such examination.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion report.  
If the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Readjudicate the veteran's claim on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


